Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
Claim 48 is amended.  Claims 52-55,57-60,64-65 are cancelled.  Claims 48-51,56,62-63,66-74 are pending.
The previous 103 rejection is withdrawn due to the amendment.  New ground of rejection is as followed.
Claim Rejections - 35 USC § 103
Claims 48-51,56,66-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesheck ( 5576036) in view Rispoli ( 4496601) and Ziegler ( 3486904)
For claims 48,49, Pesheck discloses a baked composition comprising a main body having a dough-based matrix and a particulate crisping agent.  The crisping agent may be held by physical means such as physical pressing of the crisping agent into the dough. The particulate crisping agent are present in amount of 20-95%.  For claim 50, Pesheck disclose a dough having a thickness in the range of 2-25mm and the dough includes open-face form such as pizza.  For claim 51, Pesheck discloses the dough composition including bread.  For claims 56, 74 Pesheck discloses the particulate crisping agent has particle sizes ranging from about 1mm to 7mm.  For claim 62, Pesheck discloses a dough comprising about 55-70% flour, fat and oil in amount of about 10-35%, water in amount of about 0-50%,  particulate 
Pesheck does not disclose fried grain particles and the sensory zones as in claim 48, and the characteristics as in claims 66-73.
Ziegler disclose fried cereal breading material.  The breading crumb has a deep fat flavor and color.  (see col. 1)
Rispoli discloses fried grain particles that are used in a coating mix to impart a fried taste,texture and appearance to baked foodstuffs. ( see abstract, columns 1-2)
Pesheck discloses the use of bread crumb.  It would have been obvious to use the fried bread crumb disclosed in Ziegle to have a deep fat flavor and color.  Pesheck also discloses the crisp agents can include any number of other processed or unprocessed synthetic or natural composition.  Thus, it would also have been obvious to use the fried particles disclosed in Rispoli as a matter of taste preference.  The distinction of crunchy or non-crunchy sensory zone  would have been obviously inherent in the dough product containing the crisping agent of Pesheck in view of Ziegle and Rispoli.  It is obvious that the crisping particles that are placed on the surface of the dough are subjected to direct heat; thus, they will be crunchier than the particles that are embedded in the interior of the dough.  It would have been obvious to distribute the particles both on the surface and further in the interior to obtain different textural attribute.  The particles that are added in the interior are mixed with other ingredients in the process; thus, the texture would be altered from the moisture of the other ingredients.  This property is the same as bread dough that is subjected to baking will have a brown crusty surface and softer interior portion.  It would have been obvious to disperse the particles on any particular portion on the dough including surface and interior depending on the texture and flavoring desired.  This would have been an .
Claim 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pesheck in view of Rispoli and Ziegler as applied to claims 48-51,56,66-74 above, and further in view of Hupfer.
Pesheck does not disclose the amount of flour, oil, hard fat as in claim 62 and the use of shortening flake as in claim 63.
Hupfer et al disclose pizza crust containing fat flakes.  The fat flakes are shortening flakes and the pizza crust has the formula as disclosed in paragraph 0033.  The pizza has a thin crust with a thickness of less than 12mm thick.  (see paragraphs 0033,0034,0060)
The amount of flour can vary in dough  as shown in Pesheck and Hupfer.  It would have been obvious for one to determine the amount of flour depends on the type of dough and product made.  Such parameter can readily be determined through routine experimentation.  It would have been obvious to determine the amount of oil within the range of fat disclosed in Pesheck.  It would have been obvious to use shortening flat as shown in Hupfer as an obvious matter of preference as Pesheck disclose the use of shortening.  The amount can vary depends on the taste and texture desired.  One 
Response to Arguments
In the response, applicant argues the feature of fried grain particles.  The rejection over Rollins is withdrawn.  New references are used to show the feature of fried grain particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 30, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793